Dewey, J.
This case has been repeatedly before the court, and all the material questions as to the validity of the proceedings have been settled. The court, as will be seen by the case in 6 Cush. 64, affirmed the judgment in favor, of the present plaintiffs. The only further inquiry is as to the objection to the maintaining an action on the bond given by the defendant in the former suit.
I. As to the objection that no costs have been taxed in that suit. In the opinion of the court, that furnishes no ground of objection to maintaining the present action. This action is upon a bond for an alleged breach of that con*198dition. That breach occurred upon the failure of the principal to appear in court and abide the order of the court, and give the proper security for supporting the child in accordance with such order, or be surrendered in custody on failure so to do. 2. Nor is it any objection that no process issued on said judgment against the principal in the bond, Alonzo C. Chapin, or that he might have been arrested on any warrant that might have been issued, or that he has no property. The breach occurred as already statéd, upon his failure to comply with the stipulations in the bond. Judgment must be rendered for the plaintiffs. The damages will be assessed as on a penal bond.